Citation Nr: 1109979	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an evaluation in excess of zero percent for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2008 rating decision of the VA Regional Office (RO) in Waco, Texas that granted service connection for tinnitus and bilateral hearing loss disability, rated 10 percent and zero percent disabling, respectively.  The appellant appeals for higher initial ratings.

The record reflects that following the November 2009 statement of the case for a higher rating for tinnitus, a letter was received from the Veteran later same month indicating that he disagreed with this determination.  The Board finds that this correspondence may reasonably be construed as a substantive appeal. See 38 C.F.R. § 20.202; see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).  Accordingly, the issue of entitlement to an evaluation in excess of tinnitus is properly before the Board for appellate disposition.

Following review of the record, the issue of entitlement to an evaluation in excess zero percent for bilateral hearing loss disability is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Tinnitus is assigned a 10 percent disability rating; the maximum evaluation authorized under 38 C.F.R. § 4.87 Diagnostic Code 6260 (2010).



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a higher initial rating for service-connected tinnitus.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, as to the matter of a higher rating for tinnitus, VCAA notice is not required because the issue involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities that is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

Recurrent tinnitus is assigned a 10 percent rating.  Under Note (2), only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260.

Factual Background and Legal Analysis

Service connection for tinnitus was established in October 2008 and the RO appropriately assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  The Veteran appealed the assignment of the 10 percent rating. 

Historically, Diagnostic Code 6260 was revised effective June 13, 2003 to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, Note 2 (2010).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court of Appeals for Veterans Claims (Court) reversed a Board decision which found that under pre-June 2003 regulations, no more than a single 10 percent rating could be assigned for tinnitus, whether perceived as bilateral or unilateral.  The Court held that prior to 1999 and June 13, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10 percent ratings for tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court of Appeals for the Federal Circuit.  Subsequently, the Federal Circuit reversed the Veterans Court's decision in Smith, and affirmed VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilaterally or bilaterally. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing the U.S. Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations is entitled to substantial deference by the courts as long as that interpretation is not plainly erroneous or inconsistent with the regulations. Id. at 1349-50.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 is plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.

In view of the foregoing, Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for tinnitus.  The Veteran has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260.  Therefore, the claim for an evaluation in excess of 10 percent for service-connected tinnitus must be denied.  As the disposition of such is premised on the law, the claim must be denied based on a lack of entitlement under the law. See Sabonis, supra.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

As to the claim for a higher initial rating for bilateral hearing loss disability, further development is warranted because the evidence necessary to adjudicate the claim is not legible.  

Accordingly, the case is remanded for the following actions.

1.  The AOJ is to contact the examiner(s) who conducted the 2008 and 2009 audiometric examinations.  The AOJ should obtain the speech reception scores for each test.

2.  If the AOJ is unable to obtain the results of the Maryland CNC tests, another audiometric examination (with legible results) should be conducted.

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


